 Case 4:20-cv-04047-SOH Document 19               Filed 07/31/20 Page 1 of 1 PageID #: 49



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

RICKY CUNNINGHAM                                                                    PLAINTIFF


v.                                     Case No. 4:20-cv-4047


NEW MILLENNIUM BUILDING
SYSTEMS, LLC                                                                      DEFENDANT

                                             ORDER

       Before the Court is Defendant’s Motion to Supplement Answer With Exhibit. (ECF No.

16). Plaintiff has not responded and his time to do so has passed. See Local Rule 7.2(b). The

Court finds the motion ripe for consideration.

       Defendant filed its answer on June 10, 2020. The answer references an “Exhibit A, Carrier

Agreement,” but no such exhibit was attached to the answer. Defendant now moves for leave to

supplement its answer with the missing exhibit, which it has attached to the instant motion. (ECF

No. 16-1).

       Upon consideration, the Court finds that good cause has been shown for the motion.

Accordingly, Defendant’s motion (ECF No. 16) is hereby GRANTED. It is unnecessary for

Defendant to refile its answer or the exhibit. The Court will treat the exhibit (ECF No. 16-1) as

though it was filed with the answer.

       IT IS SO ORDERED, this 31st day of July, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
